Citation Nr: 0315904	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  89-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Evaluation of the post operative residuals of a medial 
meniscectomy of the left knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an effective date earlier than January 12, 
1989, for the assignment of a 10 percent rating for the 
service-connected post operative residuals of a medial 
meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The case was previously remanded by the Board, most recently 
in May 2001.  The requested development has been completed; 
however, changes in facts and law require another remand.  

In June 2002, a Decision Review Officer (DRO), at the RO, 
granted staged ratings, with the latest rating being 10 
percent.  In a statement dated in July 2002, the veteran 
continued his disagreement.  Although the Board characterizes 
the issue as "currently rated as 10 percent disabling" all 
rating stages will be considered in the final decision.  


REMAND

In November 2002, the veteran reported that he had left knee 
surgery in October 2002.  The need for surgery may indicate a 
greater level of disability and the residuals may be 
significantly different from those noted on the last 
examination.  Clinical records before the surgery, surgical 
records, post surgical records and a current examination are 
desirable.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  A letter dated in July 2002, 
discussed VCAA.  It noted the grants by the DRO and told the 
veteran that he did not have to submit any additional 
evidence.  However, the veteran continued to disagree with 
the ratings.  He should be told what he needs to submit to 
support higher evaluations.  Also, the letter of July 2002 
did not tell the veteran what evidence he needed to submit to 
support an earlier effective date.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

The RO must tell the veteran what he needs 
to submit to support higher evaluations at 
the various stages of his claim.  

The RO must tell the veteran what he needs 
to submit to support an earlier effective 
date; particularly, evidence of increased 
disability or VA treatment in the year 
before VA received the claim, evidence of 
an earlier open claim, or evidence of 
clear and unmistakable error in the 
previous rating decision.  

The RO should notify the veteran that he 
has a year to submit additional evidence 
and that he can waive the year and ask the 
RO and Board to proceed.  38 C.F.R. 
§ 3.158 (2002).  

2.  The RO should obtain the veteran's 
complete clinical records relating to his 
service-connected left knee disorder, 
since December 1999, from the VA Medical 
Centers (VAMC's) in Topeka, Kansas and 
Kansas City, Missouri.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
of his left knee.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should describe 
the extent of any instability or locking.  
If there is no instability or locking, 
the examiner should so state.  The 
examiner should report the range of 
motion and any factors affecting motion.  
If there is pain on motion, the examiner 
should report the position when pain 
first occurs.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




